Title: From Abigail Smith Adams to John Quincy Adams, 13 July 1815
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					My Dear Son,
					Quincy July 13th 1815
				
				I again take my pen, not to find any fault with you, that I do not hear from you, because I know that many Letters must be upon the wings of the wind, written by you, for me. I have only to regret, that they are so slow, to satisfy my earnest desire to hear from you;I have been made joyfull by learning that your sons had a fine passage, and arrived safe; and I see by the papers mention made of your being present on the 24 of April at a dinner given to mr Crawford by the Americans in Paris. I wrote to you last week by the Milo, and gave Letters to mr Wiggin, and a Book call’d the olive Branch, but I should call it, a caustic for N England. it is an ill Bird &c but I must own we, that is, our boastfull gentry, who have been so ready to monopolize all the wealth, and understanding of the Union: find they have by their conduct, courted an investigation, which does not redound to their honour—made bare subjects hidden even from themselves—I shall send you some Clerical disputes when a private opportunity occurs. it is well to know how the world goes;I am loth to send any blank paper a cross the water. there are so many subjects I might fill it with, but my poor Eyes give out. we cannot last always, and many are the faculties I have reason to be thankfull for at this advanced Age, particuliarly hearing—15thI have waited Several days in hopes that I should hear before the vessels saild, but one has already gone, and the other will go on Sunday. a cartel arrived in Boston from Plimouth with 2 or 3 hundred prisoners—she had 52 days passage, and we get not any news except that Hostilities had not commenced—So to the Sweet dame patience, I must again address myself, quoting the old proverb, that no News was good News—with kind affections and much / Love I subscribe yours—
				
					A—
				
				
			